Citation Nr: 0630799	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rectal prolapse and 
proctalgia fugax.

2.  Entitlement to service connection for a dental disorder 
for the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Louisville, Kentucky.  In July 2006, the veteran provided 
testimony via a videoconference hearing held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.

The issue of entitlement to service connection for a dental 
disability for the purposes of obtaining VA outpatient dental 
treatment (not compensation) is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO 
via the AMC in Washington, DC.  The VA will notify the 
veteran if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
nondental issue addressed in this decision.

2.  The veteran received extension treatment for hemorrhoids, 
including surgery, while he was in service.  

3.  The veteran is service-connected for hemorrhoids.  

4.  Clinical medical evidence has not been proffered that 
etiologically links the veteran's service-connected 
hemorrhoids, and the treatment for said disorder, with rectal 
prolapse and/or proctalgia fugax.  


CONCLUSION OF LAW

Rectal prolapse/proctalgia fugax was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by such service or proximately 
due to the veteran's service-connected hemorrhoids.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what was required to 
substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that the veteran informed the VA that he had received 
treatment at his local VA Medical Center and he has submitted 
private medical records showing treatment for various 
disabilities and disorders.  As a result of this notification 
(and submission by the veteran), the VA has obtained all of 
the known treatment records from both private and VA 
facilities.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the veteran's initial claim, the veteran underwent a 
proctological examination in May 2003.  That examination was 
accomplished in order to discover whether the veteran had the 
claimed disability.  The claim was further reviewed by the 
examining physician when, in April 2004, he provided 
additional information concerning the etiology of the claimed 
disorder.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure an 
examination of the veteran.  It seems clear to the Board that 
the VA has attempted to acquire a complete and detailed 
picture of the veteran's claimed disorder.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of this opportunity and 
provided testimony before the Veterans Law Judge.  A copy of 
that transcript was prepared and has been included in the 
claims folder for review.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim and the VA has obtained all known 
documents that would substantiate the veteran's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the veteran was provided with 
notification in accordance with Dingess/Hartman via a letter 
sent by the RO dated June 2006.  The Board finds that the 
veteran has been given adequate notice in accordance with 
Dingess/Hartman and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The service medical records indicate that during his 
approximately five years of service, the veteran underwent 
surgery on his hemorrhoids.  The surgery led to some bleeding 
problems which were subsequently rectified.  He continued to 
receive treatment for his hemorrhoids throughout his whole 
period of enlistment.  The veteran was subsequently released 
from active duty in December 1945.  

Approximately five years later, the veteran submitted a claim 
for VA compensation benefits for his hemorrhoid condition.  
In July 1950, a VA examination was accomplished.  Before the 
exam, the veteran provided his medical history to the 
examiner.  He reported his previous experience and complained 
of bleeding following bowel movements, protrusion of the 
hemorrhoids, and constipation.  He did not mention rectal 
pain.  The examiner examined the veteran and noted that there 
was "protruding anal mucosa" with internal hemorrhoids.  
The veteran was not diagnosed with either rectal prolapse or 
proctalgia fugax.  

In June 2002, nearly fifty-two years after the veteran was 
granted service connection for hemorrhoids, he submitted a 
claim for VA benefits.  The veteran contended that he was 
currently suffering from rectal prolapse and/or proctalgia 
fugax.  He opined that as a result of the in-service surgery 
he had for his hemorrhoids, he developed rectal prolapse 
and/or proctalgia fugax.  To further support his assertions, 
the veteran provided testimony before the Board in July 2006.  
During that hearing, the veteran repeated his contentions 
that somehow his service-connected hemorrhoids, and the 
treatment he received for them while in service, had resulted 
in rectal prolapse and/or proctalgia fugax.  Despite his 
assertions, the veteran also admitted during his hearing that 
a doctor had not specifically told him that either one of 
these conditions was related to his hemorrhoids or his 
previous treatment.  

As a result of the veteran's claim before the VA, the 
veteran's private and VA medical records were obtained and 
have been included in the claims folder.  It is noted that 
these records are not for treatment received immediately 
following the veteran's release from active duty.  In fact, 
these records are for treatment received since the mid-1990s 
to the present.  Although the veteran, in his testimony 
before the Board, contended that he was suffering from the 
claimed disorder since service, he has not provided any type 
of records for nearly a forty-five year period that would 
corroborate the veteran's claim involving chronicity.  

Additionally, the treatment records mainly show treatment for 
a heart disability and other conditions for which service 
connection has not been granted.  While these records 
indicate that the veteran's hemorrhoids have been reported, 
these same records do not show any type of etiological 
relationship between the hemorrhoids, any previous hemorrhoid 
surgery, and a disability that could be classified as rectal 
prolapse or proctalgia fugax.  

The veteran was seen by a VA examiner in May 2003.  The 
examiner found that the veteran had proctalgia fugax that was 
the cause of intermittent anorectal pain.  However, the 
examiner did not provide an etiological determination of the 
disorder.  In April 2004, the examiner who had seen the 
veteran in May 2003, added additional information to his 
diagnosis.  Specifically, he stated that he had reviewed the 
veteran's claim folder and had physically examined the 
appellant.  The examiner opined the following:

	. . . I do not think that the 
anorectal pain he has is related to 
previous hemorrhoidal operations.  
Palpation of scars itself is not tender.  
He does not refer pain to this area.  The 
left side of the puborectalis muscle is 
where he has pain when he has the pain. . 
. . Thus, it is proctalgia fugax whose 
etiology is unknown just as muscle cramps 
elsewhere are unknown in etiology.  

The Board notes that the veteran has not submitted opinions 
or hypothesizes by medical caregivers and professionals that 
link the veteran's current complaints with his military 
service, his service-connected hemorrhoids, or the treatment 
he received in the 1940s for his hemorrhoid disability.  
Moreover, the medical treatment documents do not support the 
veteran's contentions.  That is, none of the doctors who have 
seen or treated the veteran for his various conditions have 
opined or even insinuated that there is some type of 
relationship between the veteran's service-connected 
hemorrhoids (and the treatment he has received in the past 
for the condition) and proctalgia fugax or rectal prolapse.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that his proctalgia fugax 
and/or rectal prolapse is etiologically related to his 
service-connected hemorrhoids and the treatment he received 
for said condition while he was in service.  Nevertheless, 
the veteran, and his accredited representative, has not 
proffered medical support for their assertions.  

The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The 
Board is left with the contentions made by the veteran.  
These statements were undoubtedly made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the anal area.  However, he is not 
competent to say that the pain he experiences or the 
conditions he suffers therefrom is related to his service-
connected hemorrhoids or the treatment he has previously 
received for said disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has not presented competent 
medical evidence that etiologically links his rectal 
prolapse/proctalgia fugax with his service-connected 
hemorrhoids or any treatment he received in service for 
hemorrhoids.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2006).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for rectal prolapse and 
proctalgia fugax is denied.


REMAND

The veteran has also come to the VA requesting general 
outpatient dental treatment.  The record reflects that while 
the veteran was in service he received treatment for teeth 9 
and 10.  The suffered injury to these two teeth when he was 
involved in a motor vehicle accident.  Service connection for 
purposes of outpatient dental treatment was granted via a 
rating decision dated August 17, 1950.  

The veteran has now come asking that he receive outpatient 
dental treatment.  The available VA records indicate that the 
veteran has been recently treated for periodontal disease.  
The VA records do not show treatment for teeth 9 and 10.  
However, the veteran has testified that he wishes to receive 
a replacement partial dental plate for the space previously 
occupied by teeth 9 and 10.  He has further insinuated that 
the gum and teeth surrounding teeth 9 and 10 have been 
affected as a result of the loss of the teeth.  

The veteran's VA medical records indicate that he has been 
previously treated for dental problems by a private dentist.  
Those records have not been obtained and included in the 
claims folder.  Additionally, the veteran has not undergone a 
recent detailed dental examination that sufficiently 
describes the veteran's teeth, gum lines, and jaw.  Because 
the veteran's records have not been obtained and since the 
veteran has not undergone a recent dental exam, it appears to 
the Board that the VA has not fulfilled its duty to assist 
the veteran with his claim in accordance with the VCAA.  

Moreover, it is unclear to the Board whether the veteran 
fully understands that he has been granted service 
connection, for dental treatment purposes, for teeth 9 and 
10.  Additionally, while the VCAA letter that was sent to the 
veteran in April 2002 informed the veteran in general of the 
various aspect of the VCAA with respect to dental claims, the 
letter appears not to be definitive in describing the 
difference between a grant of service connection for a dental 
injury or trauma versus a grant of service connection for 
dental outpatient treatment.  See 38 C.F.R. §§ 3.381, 17.161 
(2006) and 38 U.S.C.A. § 1712 (West 2002).  Moreover, it was 
required, in the SOC, the SSOC, and the VCAA letter, to 
notify the veteran of his previous dental rating, how that 
rating affected his current claim, and how nonservice-
connected teeth could be affected on a secondary basis by the 
service-connected teeth.  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
dental treatment, to include cleaning, 
crowns and fillings, since his release 
from active duty, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

2.  The veteran should be afforded a VA 
dental examination.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should reference 
the VA rating decision of August 17, 
1950.  The examiner should note whether 
the veteran has lost any teeth since that 
rating.  The dentist should also note 
whether any nonservice-connected teeth 
have been affected by his service- 
connected teeth resulting in some type of 
dental treatment.  Finally, the examiner 
should describe whether the veteran now 
needs or is required to have any type of 
VA-allowable dental treatment and the 
dentist should note any other conditions 
of the mouth that the veteran might 
possess.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the veteran's 
dental claim.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue remaining on 
appeal.  The RO/AMC must specifically inform the veteran in a 
letter was benefits are available to him with respect to his 
service-connected teeth and what dental benefits are not 
available to him.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


